Citation Nr: 1221095	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  03-17 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1943 to December 1945.  He passed away in December 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

This matter was previously remanded by the Board in January 2004, April 2007, and August 2009 for additional development, and now returns to the Board for further review.


FINDINGS OF FACT

1.  The certificate of death reflects that the Veteran died at the age of 82 in December 2001.  The immediate cause of death was acute respiratory failure due to chronic obstructive pulmonary disease (COPD).  A right femoral neck fracture that occurred three days prior to death was listed as a significant condition which contributed to death but did not result in the underlying cause of death.

2.  At the time of his death, service connection was not in effect for any disability.

3.  The Veteran's death was not etiologically related to service, including to in-service exposure to ionizing radiation, or to a disability incurred in service.

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311, 3.312 (2011).

2.  The criteria for entitlement to DEA benefits under Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021, 21.3040 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

A.  Duty to Notify

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in her possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the appellant's claims, in April 2002 VA sent the claimant a letter in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was notified of the evidence that was needed to substantiate her claims; what information and evidence that VA will seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The appellant was not provided with notice of the type of evidence necessary to establish a disability rating and effective date prior to the initial rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes in that regard, that disability ratings are not applicable to Dependency and Indemnity Compensation (DIC) claims and no effective date is to be assigned in light of the Board's decision this date.  Thus, the Board finds that any notice failure is harmless error.

In the context of a DIC claim, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Such notice was provided in the April 2002 letter.

With respect to the appellant's claim for DEA benefits, the Board notes that there are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board finds that the DEA issue in this case turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because it is the law as mandated by statute, and not the evidence, that is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

B.  Duty to Assist

The Veteran's service treatment records and private treatment records have been associated with the claims file.  The appellant's lay statements and additional private records have also been obtained. 

In Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) made clear that § 5103A(d) does not apply to DIC claims.  Rather, § 5103A(a) applies.  Section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

In this case, an opinion discussing the etiological relationship between the Veteran's radiation exposure in service and his death has been obtained and associated with the claims file.  The opinion is thorough and consistent with the Veteran's treatment records, and adequately addresses the appellant's contentions.  Accordingly, it may be considered in deciding the claim. 

VA has provided the appellant with the opportunity to submit evidence and arguments in support of her claims.  The appellant and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of her claim. 

Service Connection

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2011).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

The appellant has asserted that the Veteran's cause of death was related to exposure to ionizing radiation in service. 

The Board notes that service connection for a disease based on radiation exposure may be established in one of three different ways, which have been outlined by the United States Court of Appeals for Veterans Claims (Court).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee at 1043-44.  As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term "radiation-risk activity" includes the occupation of Hiroshima or Nagasaki, Japan, by United States forces from August 6, 1945 to July 1, 1946.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

As noted above, in radiation claims, the second approach is found in 38 C.F.R. § 3.311.  To consider a claim under 38 C.F.R. § 3.311 , the evidence must show the following: (1) that the Veteran was exposed to ionizing radiation in service; (2) that he subsequently developed a radiogenic disease; and (3) that such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  For the purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  With regard to the "other exposure claims" category in 38 C.F.R. § 3.311(a)(2)(iii), in all other claims involving radiation exposure, a request will be made for any available records concerning a Veteran's exposure to radiation.  All such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a radiation dose estimate.

The Veteran underwent an induction examination in April 1943, and an additional examination in May 1943.  Only a left varicocele was noted.  The Veteran also underwent a separation examination in December 1945.  No relevant abnormalities were noted.

The Veteran died at the age of 82 in December 2001.  The immediate cause of death was acute respiratory failure due to COPD.  A right femoral neck fracture that occurred three days prior to death was listed as a significant condition which contributed to death but did not result in the underlying cause of death.  He was not service-connected for any disability at the time of his death.

The appellant contends that the Veteran was exposed to radiation during service, and that this exposure caused the respiratory condition that led to his death.  See February 2002 DIC Claim.  Additional records contained in the claims file confirm that the Veteran was present in Hiroshima and Nagasaki from September 1945 to October 1945.

In support of her claim, the appellant submitted a March 1998 letter from the Veteran's treating physician, Dr. M.E.B., who stated that the Veteran was exposed to radiation a number of years ago, and that this may be contributing to his esophageal stricture.

Dr. M.E.B. submitted an additional statement in March 2002 which stated that it was certainly possible that radiation exposure during World War II could have led to the formation of an esophageal stricture.

An undated letter from Dr. P.S. stated that the Veteran's pulmonary problems could have been related to radiation exposure at Hiroshima and Nagasaki during World War II.

In light of the above evidence, the matter was forwarded to the Defense Threat Reduction Agency (DTRA) for a reconstruction of the dose of ionizing radiation the Veteran received as a result of his duties in Hiroshima and Nagasaki, Japan.  Based on a report detailing radiation dose reconstruction for those areas, as well as the amount of time the Veteran spent there, the DTRA constructed a worst-case estimate of the Veteran's exposure.  Total external gamma dose was .036 rem, with an upper bound of .107 rem.  Internal committed alpha dose to the lungs was .001 rem, with an upper bound of .013 rem.  Internal committed beta plus gamma dose to the lungs was .017 rem, with an upper bound of .163 rem.  Internal committed alpha dose to the esophagus was .001 rem, with an identical upper bound.  Internal committed beta plus gamma dose to the esophagus was .002 rem, with an upper bound of .010 rem.

The matter was then forwarded to the Under Secretary for Health for an advisory opinion.  A December 2011 opinion stated that the Veteran was first diagnosed with chronic bronchitis and pulmonary problems in 1977.  He was further diagnosed with an esophageal stricture in 1987.  A single dose of 800 rads to the lungs was the accepted maximum, as such doses may produce radiation pneumonitis and development of pulmonary fibrosis or sclerosis.  To the extent that previous physicians stated that the Veteran's pulmonary condition was caused by radiation, those statements might be credible if he had been exposed to a dose of 800 rads.  Rather, the dose assessment provided indicated a exposure of less than 1/1,000th of the known threshold for this type of radiation effect.  Furthermore, esophageal strictures had been reported to develop 4 to 8 months following completion of radiation therapy at doses of 3000 rads in 2 weeks to 6500 rads in 6.5 weeks.  The Veteran's total radiation dose to the body and esophagus was less than 1/10,000th of the known thresholds for this type of effect.  For these reasons, it was unlikely that the Veteran's pulmonary or esophageal problems could be attributed to radiation exposure while in military service.

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's cause of death.

Initially, the Board notes that the Veteran served in Hiroshima and Nagasaki during September and October of 1945.  Therefore, he is a "radiation-exposed veteran" as defined by the regulations.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  As a "radiation-exposed" veteran, the level of his radiation exposure need not be documented, provided that he has been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d) or other radiogenic disease.  However, the conditions which led to his death, specifically acute respiratory failure due to COPD, are not listed among the diseases specific to radiation-exposed veterans.  See 38 C.F.R. § 3.309(d).  Therefore, presumptive service connection is not applicable.  Thus, in order to be entitled to service connection, the Veteran's COPD and esophageal stricture must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service. 

The appellant submitted medical opinions which indicate a possible relationship between the Veteran's respiratory conditions and radiation exposure in service.  VA also obtained the December 2011 advisory opinion noted above.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Unfortunately, the opinions submitted by the appellant are not sufficient to establish an etiological nexus between the Veteran's diagnosed conditions and radiation exposure in service.  Dr. M.E.B. stated that it was "certainly possible" that radiation exposure during World War II could have led to the formation of an esophageal stricture.  Dr. P.S. stated that the Veteran's pulmonary problems "could have" been related to radiation exposure at Hiroshima and Nagasaki during World War II.  However, service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Moreover, neither physician provided a rationale to support their conclusions.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board finds the December 2011 advisory opinion to be the most probative in assessing the relationship between the Veteran's cause of death and radiation exposure in service.  That opinion was not only based on a review of the claims file and evidence therein, including the DTRA dose assessment, but the conclusion reached was also supported by an accompanying rationale.  Therefore, the overall weight of the competent medical evidence is against a finding that the Veteran's cause of death is etiologically related to radiation exposure in service.

The Board notes that the appellant submitted her own statements in support of her claims.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the appellant has asserted that the Veteran's death was the result of exposure to ionizing radiation in service, she has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the appellant offered in support of her claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the Veteran's death and his period of service.

Finally, the Board has considered whether service connection for the Veteran's death can be established on a direct basis.  However, service treatment records do not reflect any complaints, treatment, or diagnoses related to an esophageal stricture or COPD.  The right femoral neck fracture listed on the Veteran's death certificate was noted to have occurred 3 days prior to his death.  The appellant has not asserted that any of these conditions were incurred during the Veteran's period of service, and there is no evidence to that effect.  

For these reasons, the preponderance of the evidence is against the claim, and the claim for service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

Chapter 35 Benefits

In order for the appellant to be eligible for educational assistance under the provisions of Chapter 35, the Veteran must have died of a service-connected disability, or must have been evaluated as permanently and totally disabled due to service-connected disability prior to his death.  See 38 U.S.C.A. § 3501.  For the reasons discussed above, the Board finds that the Veteran's death was not related to a service-connected disability.  The Veteran's death has not been shown to be caused by any disability for which service connection was in effect or otherwise warranted, nor is there evidence that the Veteran was permanently and totally disabled due to service-connected disability, as the Veteran was not service-connected for any disabilities prior to his death.  Therefore, the criteria for eligibility for educational assistance under the provisions of Chapter 35 have not been met.


ORDER

Service connection for the cause of the Veteran's death is denied.

Basic eligibility for DEA benefits pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


